NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1177n.06

                                           No. 11-3965

                           UNITED STATES COURT OF APPEALS                              FILED
                                FOR THE SIXTH CIRCUIT                               Nov 14, 2012
                                                                             DEBORAH S. HUNT, Clerk
ROBERT W. REAMER,                                   )
                                                    )
       Petitioner,                                  )
                                                    )
v.                                                  )       ON PETITION FOR REVIEW
                                                    )       FROM A FINAL ORDER OF THE
UNITED STATES DEPARTMENT OF                         )       ADMINISTRATIVE REVIEW
LABOR, et al.,                                      )       BOARD
                                                    )
       Respondents.                                 )
                                                    )




       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Robert W. Reamer, a pro se Michigan resident, petitions for review of a

final order of the United States Department of Labor’s Administrative Review Board affirming an

administrative law judge’s (ALJ) decision granting summary judgment in favor of Ford Motor
Company (Ford), Ford Motor Credit Company (Ford Credit), and twelve individuals.

       In March 2008, Reamer filed a complaint with the Department of Labor’s Occupational

Safety and Health Administration alleging that the respondents violated the whistleblower-protection

provision of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, by harassing him and terminating

his employment in retaliation for engaging in protected activity. Reamer alleged that, in March and

May 2006, he filed complaints with the Federal Bureau of Investigation (“FBI”), asserting that Ford



       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                             No. 11-3965
                                                 -2-

officials had encouraged the FBI to investigate a dealership for fraud, and the FBI had pursued the

investigation despite being told by Reamer, a supervisor with Ford Credit’s Dealer Field Credit

Department, that no fraud occurred. In May 2006, Reamer also sent e-mails to (1) his supervisor,

and (2) William Clay Ford, Jr. and Ford’s Board of Directors, stating that he had received a

threatening telephone call that might have been made by a Ford employee. He also complained

about the initiation of the FBI investigation despite his statements that no fraud had occurred.

Reamer was discharged from his employment with Ford Credit in 2008, after a subordinate filed a
sexual-harassment complaint against him.

        The Secretary of Labor dismissed Reamer’s complaint, finding that Reamer’s protected

activity was not a contributing factor in his discharge. Reamer then requested a hearing before an

ALJ. Prior to the hearing, the ALJ granted a motion for summary judgment filed by the respondents,

finding that Reamer failed to establish that the complaints he submitted to the FBI and Ford officials

constituted protected activity. Reamer appealed the ALJ’s order to the Board. The Board affirmed

the grant of summary judgment in the respondents’ favor, agreeing with the ALJ’s determination that

Reamer “failed to generate a genuine issue of material fact that he engaged in protected activity

under [Sarbanes-Oxley].” The Board noted that, “[f]rom March through July 2006, Reamer made

several communications to supervisors at Ford and to the FBI,” but he never stated in these
complaints that he had evidence of fraud. In fact, the purpose of Reamer’s communications was to

inform the FBI and company officials that no fraud had occurred.

        On appeal, Reamer argues that: 1) internal complaints that he filed on May 1, 2006, and May

3, 2006, constituted whistleblower complaints under section 1514A; 2) the Board erred in focusing

solely on the complaints that he filed with the FBI, which, he now concedes, do not constitute

protected conduct; 3) the Board violated his due process rights because its decision was arbitrary and

capricious; and 4) his protected activity was a contributing factor in his discharge.           We will

set aside the Board’s order if it is unsupported by substantial evidence, or is arbitrary and capricious,
                                            No. 11-3965
                                                -3-

an abuse of discretion, or otherwise not in accordance with the law. 5 U.S.C. § 706; Sasse v. U.S.

Dep’t of Labor, 409 F.3d 773, 778 (6th Cir. 2005).

       In relevant part, section 1514A provides that publicly traded companies may not discharge

an employee

       because of any lawful act done by the employee . . . to provide information, cause
       information to be provided, or otherwise assist in an investigation regarding any
       conduct which the employee reasonably believes constitutes a violation of section
       1341 [mail fraud], 1343 [wire fraud], 1344 [bank fraud], or 1348 [securities fraud],
       any rule or regulation of the Securities and Exchange Commission, or any provision
       of Federal law relating to fraud against shareholders, when the information . . . is
       provided to . . . a person with supervisory authority over the employee . . . .

18 U.S.C. § 1514A(a)(1). To state a claim under this provision, a plaintiff must show that: 1) he

engaged in conduct that section 1514A protects; 2) the employer knew or suspected that the plaintiff

engaged in protected conduct; 3) the plaintiff suffered an unfavorable personnel action; and 4) the

circumstances were sufficient to raise the inference that the protected activity was a contributing

factor in the adverse personnel action. 29 C.F.R. § 1980.104(e)(2).

       The Board did not commit reversible error. We note that the Board did not focus solely on

Reamer’s complaints to the FBI, but instead evaluated the content of all communications that

Reamer made to both the FBI and Ford officials from March 2006 through July 2006. Reamer now

contends that his protected conduct consisted solely of a May 1, 2006, e-mail to his boss, Tom

Schneider; and a May 3, 2006, e-mail to William Clay Ford, Jr.

       The May 1, 2006, e-mail relayed concerns about a threatening telephone call that Reamer had

received; an internal investigation into his relationship with a female employee; and his concern that

the FBI was conducting a frivolous fraud investigation of a dealership. Because this e-mail neither

stated nor suggested that Ford had committed fraud or violated securities laws, it did not constitute

protected conduct. See 18 U.S.C. § 1514A(a)(1). The May 3, 2006, e-mail to Ford raised the same

concerns as the May 1, 2006, e-mail and asked Ford and the Board of Directors to investigate “the
                                            No. 11-3965
                                                -4-

possibility that illegal acts may have been committed by employees of Ford Credit and Ford Motor

Company.” This reference to illegal acts appears to relate to the threatening telephone call that

Reamer received and the initiation of the FBI investigation. These acts do not violate or relate to

section 1514A. Therefore, the Board properly concluded that this e-mail also did not qualify as

protected conduct under section 1514A. See 18 U.S.C. § 1514A(a)(1). Because the Board properly

applied the law to the facts in affirming the ALJ’s decision, the Board’s decision is not arbitrary or

capricious.
       The petition for review is denied.